                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


CEDRIK TUJIBIKILA,

                            Plaintiff,

              v.                                        Case No. 19-CV-193

RN AMY, et al.,

                            Defendants.


                                         ORDER


       Plaintiff Cedrik Tujibikila, who is representing himself, filed a complaint

under 42 U.S.C. § 1983 alleging that the defendants violated his civil rights. This

matter comes before the court on Tujibikila’s motion for leave to proceed without

prepayment of the filing fee and for screening of the complaint. (ECF Nos. 1 and 2.)

               Motion to Proceed without Prepayment of the Filing Fee

       The Prison Litigation Reform Act (“PLRA”) applies to this action because

Tujibikila was incarcerated when he filed this complaint. 28 U.S.C. § 1915. The law

allows an inmate to proceed with his or her lawsuit in federal court without pre-

paying the $350 filing fee. Id. The inmate must comply with certain requirements,

one of which is to pay an initial partial filing fee. Id.

       On April 2, 2019, the court assessed an initial partial filing fee of $3.34. (ECF

No. 13.) Tujibikila paid that amount on May 13, 2019. Accordingly, the court will

grant Tujibikila’s motion to proceed without prepayment of the filing fee. He must
pay the remainder of the filing fee over time in the manner explained at the end of

this order.

                             Screening of the Complaint

       The court is required to screen complaints brought by prisoners seeking relief

against a governmental entity or officer or employee of a governmental entity. 28

U.S.C. § 1915A(a). To state a cognizable claim under the federal notice pleading

system, a plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). To state a claim, a

complaint must contain sufficient factual matter, accepted as true, “that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

      To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that:

1) he was deprived of a right secured by the Constitution or laws of the United States;

and 2) the deprivation was visited upon him by a person or persons acting under color

of state law. Buchanan-Moore v. County of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861 (7th Cir.

2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The Court is obliged to

give a plaintiff’s pro se allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).


                                           2
                               Complaint’s Allegations

       Tujibikila states that defendants “Amy RN,” “Angela Nurse,” and “Christin

Nurse” of the Kenosha County Detention Center were deliberately indifferent to his

serious medical needs on January 4, January 22, and January 27, 2019. (ECF No. 1

at 2.) The only specific information he alleges regarding the defendants’ deliberate

indifference is that it was “because of medical malpractice.” (Id.) He does not provide

any facts regarding his medical needs or any details regarding the actions that the

defendants allegedly did or did not take.

                                    Analysis

      Tujibikila claims that the defendants violated his Eighth Amendment rights

when they were deliberately indifferent to his medical needs. However, he does not

provide any facts supporting his claims. Without any facts, the court cannot

determine whether Tujibikila states a claim upon which relief can be granted. Thus,

Tujibikila cannot proceed on his complaint.

      However, he may file an amended complaint that provides facts and details to

support his claim that the defendants were deliberately indifferent to his serious

medical needs. In his amended complaint, Tujibikila should provide the court with

enough facts to answer the following questions: 1) who specifically violated his

constitutional rights?; 2) how did each person violate his rights?; 3) where did each

person violate his rights?; and, 4) when did each person violate his rights?

Specifically, for each incident, Tujibikila should provide details about his medical




                                            3
needs on that date and explain how the defendants were deliberately indifferent to

them. If Tujibikila does not know the name of a particular defendant who allegedly

violated his rights, he may identify him or her as “John Doe” or “Jane Doe.” If the

court determines that the amended complaint states a viable claim and may proceed,

Tujibikila will have an opportunity to conduct limited discovery to determine the

names of any John or Jane Doe defendants.

      The court will enclose a copy of the complaint form and instructions. Tujibikila

should write the word “AMENDED” in front of the “COMPLAINT” at the top of the

first page and then put the case number for this case—19-cv-193—in the field for

“Case Number.” He must list all of the defendants that he intends to sue in the

caption of the complaint. He must use the spaces on pages two and three to allege the

key facts that give rise to the claims he wishes to bring, and to describe what each

defendant named in the caption of the complaint committed the violations that relate

to each claim. If the space is not enough, he may use up to five additional sheets of

paper (putting page numbers on each additional page). The amended complaint takes

the place of the prior complaint and must be complete in itself. Tujibikila cannot

simply say, “Look at my first complaint for further information.” See Duda v. Bd. of

Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056-57 (7th Cir. 1998).

      If Tujibikila files the amended complaint by the deadline specified below, the

court will screen it under 28 U.S.C. § 1915A. If he does not want to proceed with the

case, he does not have to take any further action. If he does not file an amended

complaint by the deadline (or explain to the court why he is unable to do so), the court




                                           4
will conclude that he no longer wishes to proceed with this case and will dismiss the

case without prejudice.

                                       ORDER

      IT IS THEREFORE ORDERED that Tujibikila’s motion for leave to proceed

without prepayment of the filing fee (ECF No. 2) is GRANTED.

      IT IS FURTHER ORDERED that, if Tujibikila wants to proceed with this

case, he must file an amended complaint consistent with this Order by July 3, 2019.

If Tujibikila does not file an amended complaint by the deadline (or explain why he

is unable to do so), the court will conclude that he no longer wishes to pursue this

case and will dismiss it without prejudice based on his failure to prosecute.

      IT IS FURTHER ORDERED that the agency having custody of Tujibikila

shall collect from his in his institution trust account the $346.66 balance of the filing

fee by collecting monthly payments from Tujibikila’s prison trust account in an

amount equal to 20% of the preceding month's income credited to Tujibikila’s trust

account and forwarding payments to the clerk of court each time the amount in the

account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The agency shall

clearly identify the payments by the case name and number. If Tujibikila transfers

to another county, state, or federal institution, the transferring institution shall

forward a copy of this order, along with Tujibikila’s remaining balance, to the

receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Tujibikila is confined.




                                           5
      IT IS FURTHER ORDERED that Tujibikila shall submit all correspondence

and legal material to:

                                  Office of the Clerk
                                  United States District Court
                                  Eastern District of Wisconsin
                                  362 United States Courthouse
                                  517 E. Wisconsin Avenue
                                  Milwaukee, Wisconsin 53202

The court further advises Tujibikila that failure to make a timely submission may

result in the dismissal of this action for failure to prosecute. In addition, the parties

must notify the Clerk of Court of any change of address. Failure to do so could result

in orders or other information not being timely delivered, thus affecting the legal

rights of the parties.

      Dated at Milwaukee, Wisconsin this 3rd day of June, 2019.

                                               BY THE COURT




                                               WILLIAM E. DUFFIN
                                               United States Magistrate Judge




                                           6
